Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
 	Examiner called the Applicant’s representative and left a voice message that he would like to discuss some of the examiner’s amendments that would move the case forward.  The Applicant’s representative was not able to timely call back even after several additional attempts were made. As such, the current rejection is still maintained for reasons noted again in the accompanied Final office action. 

REMARKS
1.   	On pages 13-16 of the remark Applicant argued prior art fails to teach the claimed limitation 1) “PBCH includes an indication of an entry of a table and 2) the entry including a first set of parameters of a control resource set (CORESET) corresponding to a physical downlink control channel (PDCCH))” and further argues that “Nam fails to disclose or suggest that, for example, a PBCH merely includes an indication of a table entry”  
 	
In response:
 	The examiner respectfully disagrees. First examiner notes here that Applicant does not further clarify in the claim how the PBCH includes an indicator of an entry of a table. Applicant’s own original specification at page 12, lines 15-33 discloses of sending PBCH that includes essential CORESET configuration parameter. page 12, lines 15-33 also discloses essential CORESET configuration parameter includes CORESET size or CORESET position in the frequency domain. Here CORESET configuration information corresponds to an indication of an of an entry of a table. 
 	Prior art NAM in the provisional application at pages 9-10 discloses PBCH includes MIB and MIB includes RMSI resource configuration information (=CORESET configuration information) that indicates plurality of parameters (i.e periodicity of RMSI transmission; RMSI burst size, RMSI bock length, RMSI block bandwidth; RMSI-PDCCH indicator etc). RMSI block bandwidth, RMSI burst size corresponds to CORESET size. Page 9 also discloses RMSI burst size indicates number of slots or mini slots and also discloses of determining number of antenna port used for PDCCH in each block or mini slot means RMSI burst size is parameter of a CORESET corresponding to PDCCH. RMSI block length that indicates number of OFDM symbols read the claimed limitation the first parameters including a number of orthogonal frequency division multiplexing.
 	Nam discloses of sending MIB in the broadcast channel that includes plurality of parameters related to CORESET configuration. Num fails to discloses of sending frequency position of the CORESET in the MIB, However, Kuang at [0070] discloses of sending MIB in the broadcasted system information that includes plurality of parameters ( i.e operation bandwidth, frequency location etc). Here frequency location corresponds to frequency position. [0070] also discloses frequency location is a control information  

2.   	On pages 13-16 of the remark Applicant argued prior art fails to teach the claimed limitation 3) transmitting, in the PDCCH and based on the first set of parameters, scheduling information of a physical downlink shared channel (PDSCH) including remaining system information (RMSI)      

In response:
 	The examiner respectfully disagrees. Prior art NAM in the provisional application at Page 9, last paragraph discloses one bit information to indicate UE whether to search PDCCH for receiving the RMSI transmission or not means CORESET corresponds to a PDCCH. Page 9, last paragraph discloses when the UE is indicated to search for PDCCH, the RMSI is transmitted on a PDSCH scheduled by the PDCCH read the claimed limitation “transmit, in a transmission of the PDCCH and based on the first set of parameters, scheduling information of a physical downlink shared channel (PDSCH) including remaining system information (RMSI)”  

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 46-50, 52, 57-61, 63, 68-72, 74, 79-83, 85-86, 89-92 and 95-97 is/are rejected under 35 U.S.C. 103 as being un-patentable over US Publication US 2018/0192383 (Provisional application 62/442,237) to Nam et al. (hereinafter Nam) in view of US Publication US 2020/0128585 to Kuang et al. (hereinafter Kuang) in view of US Publication US 2020/0367242 to Moon et al. (hereinafter Moon) 

	As to claims 46, 57, 68, 79, 86 and 92, Nam discloses a base station, comprising:
 	one or more computer-readable media; and
 	one or more processors, configured execute instructions stored on the one or more computer-readable media, to cause the processor to:
 	transmit, via a physical broadcast channel (PBCH) transmission, an indication of an entry of a table comprising a first set of parameters of a control resource set (CORESET) corresponding to a physical downlink control channel (PDCCH), the first set of parameters including a CORESET size in frequency and a number of orthogonal frequency division multiplexing (OFDM) symbols of the CORESET (Nam; Abstract; [0005]; Provisional application; Pages 9-10; RMSI transmission opportunity configuration discloses of transmitting MIB in the PBCH that includes plurality of parameters. The plurality of parameters includes RMSI block bandwidth; RMSI burst size (=CORESET size in frequency) and RMS/ block length (or RMS/ mini-slot length), i.e., the number of consecutive OFDM symbols (=a number of orthogonal frequency division multiplexing (OFDM) symbols of the CORESET. These sections also disclose bit information to indicate UE whether to search for PDCCH for receiving the RMSI transmissions or not) 
 	transmit, in a transmission of the PDCCH and based on the first set of parameters, scheduling information of a physical downlink shared channel (PDSCH) including remaining system information (RMSI) (Nam; Abstract; [0005]; Provisional application; Page 9, last paragraph discloses one bit information to indicate UE whether to search PDCCH for receiving the RMSI transmission or not means CORESET corresponds to a PDCCH. Page 9, last paragraph discloses when the UE is indicated to search for PDCCH, the RMSI is transmitted on a PDSCH scheduled by the PDCCH)
 	Nam discloses plurality of parameters. Nam fails to disclose plurality of parameters includes frequency position of the CORESET. However, Kuang discloses    
 	a frequency position of the CORESET (Kuang; [0070]; [0088]; [0098] discloses plurality of parameters includes frequency location of the CORESET) 
 	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claim invention to modify the invention of Nam and transmitting the frequency location parameter so that receiving device can identify the center frequency and make a decision based on the center frequency. 
 	Nam-Kuang does not teach but Moon teaches:
 	Wherein the CORESET is comprised of control channel element (CCEs), (Moon; Fig. 3A, 3C; [0103])
 	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claim invention to modify the system of Ntt wherein the CORESET is comprised of control channel element (CCEs), wherein a respective CCE is comprised of 6 resource element groups (REGs) each containing 12 consecutive subcarriers wherein the CORSET includes a CCE-to- REG mapping and the CCE-to-REG mapping is interleaved and the interleaver for CCE-to REG mapping is defined by writing inputs into an interleaving matrix in a first manner, re-arranging the columns of the interleaving matrix, and reading the outputs in a second manner as disclosed by Moon to provide a system for transmitting and receiving a downlink channel and a reference signal in a communication system (see [0004])
 	 
 	 As to claims 47, 58, 69, 89 and 95, the rejection of claim 46 as listed above is incorporated herein. In addition Nam-Kuang -Moon discloses wherein the first set of parameters comprises: 
 	a number of resource blocks (Kuang; [0086]);
 	a frequency offset between a synchronization signal block and the CORESET (Kuang; [0128]). 

As to claims 48, 59, 70, 81, 90 and 96, the rejection of claim 46 as listed above is incorporated herein. In addition Nam-Kuang -Moon discloses wherein the first set of parameters comprises: 
a slot offset (Nam; Provisional application page 9 discloses time offset in terms of slots); and
periodicity of the CORESET (Kuang; Fig.6).

As to claims 49, 60, 71, 82, 91 and 97, the rejection of claim 46 as listed above is incorporated herein. In addition Nam-Kuang -Moon discloses wherein the PBCH comprises:
 an indication of a second set of parameters of a common search space for the CORESET (Kuang; Abstract; [0060]) 

As to claims 50, 61, 72 and 83, the rejection of claim 49 as listed above is incorporated herein. In addition Nam-Kuang -Moon discloses wherein the second set of parameters comprises information for monitoring of the PDCCH in the CORESET (Kuang; Abstract; [0060]) 

As to claims 52, 63, 74 and 85, the rejection of claim 46 as listed above is incorporated herein. In addition Nam-Kuang -Moon discloses wherein the RMSI comprises information of resources for receiving PDCCHs related to at least one of:
 	other system information (Nam; provisional application page 9 discloses RMSI-PDCCH indicator: One bit information to indicate UE whether to search for PDCCH for receiving the
RMSI transmissions or not. Here Nam is applied for the 1st alternative)); 
 	paging; or 
 	random access
 	 
4.	Claim(s) 51, 62, 73 and 84 is/are rejected under 35 U.S.C. 103 as being un-patentable over US Publication US 2018/0192383 (Provisional application 62/442,237) to Nam et al. (hereinafter Nam) in view of US Publication US 2020/0128585 to Kuang et al. (hereinafter Kuang) in view of US Publication US 2020/0367242 to Moon et al. (hereinafter Moon) in view of Applicant submitted NPL 3GPP R1-1705709 to Ntt et al. (hereinafter Ntt)  

As to claims 51, 62, 73 and 84, Nam-Kuang -Moon discloses subcarrier spacing, but fails to disclose PBCH includes subcarrier spacing, However, Ntt discloses wherein 
wherein the PBCH further includes subcarrier spacing for the RMSI (Ntt1; Section 2.2)
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to use the limited resources in an effective way by using common search space

5.	Claim(s) 98-103 is/are rejected under 35 U.S.C. 103 as being un-patentable over US Publication US 2018/0192383 (Provisional application 62/442,237) to Nam et al. (hereinafter Nam) in view of US Publication US 2020/0128585 to Kuang et al. (hereinafter Kuang) in view of US Publication US 2020/0367242 to Moon et al. (hereinafter Moon) in view of US Publication US 2015/0189640 to Lee et al. (hereinafter Lee)    

 	As to claims 98-103, Nam-Kuang -Moon discloses wherein: 
 	a CCE is comprised of 6 resource element groups (REGs) each containing 12 consecutive subcarriers (Moon; Fig. 3A, 3C; [0103]), 
 	the CORESET includes a CCE-to-REG mapping (Moon; Fig. 3C; [0109]-[0110]), the CCE-to-REG mapping being interleaved (Moon; Fig. 3C; [0175]-[0177]), and 
 	an interleaver for the CCE-to-REG mapping being defined by: 
 	writing inputs into an interleaving matrix in a first manner, the interleaving matrix including a plurality of columns (Moon; Figs. 12-16), 
 	re-arranging the plurality of columns of the interleaving matrix (Moon; Figs. 12-16), and 
 	reading outputs in a second manner (Moon; Figs. 12-16).
 	Nam-Kuang -Moon discloses rearranging column and also discloses of Cell id. Nam-Kuang -Moon fails to explicitly disclose wherein the re-arranging is based on a cell ID. However, Lee discloses
 	the re-arranging is based on a cell ID of the base station (Lee; [0121]; [0129]; Fig.14a, 14b, 15a, 15b) 
 	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claim invention to modify the invention of Nam-Kuang -Moon and rearranging the columns  based on Cell ID in order to provide support commonly use block interleaver by plurality of cells (Lee; [0121])

New art 
 	Examiner notes here that newly founded prior art Lee et al. (US publication US 2018/0324483) also discloses the claimed limitation 
 	transmit, via a physical broadcast channel (PBCH) transmission, an indication of an entry of a table comprising a first set of parameters of a control resource set (CORESET) corresponding to a physical downlink control channel (PDCCH), the first set of parameters including a CORESET size in frequency, a frequency position of the CORESET, and a number of orthogonal frequency division multiplexing (OFDM) symbols of the CORESET (Lee; [0064] discloses of sending CORESET configuration message that includes plurality of parameters; [0070]-[0071] discloses coreset size parameter; [0073] discloses frequency position parameter; [0102] discloses number of OFDM symbols parameter) 

 	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478